
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.1.4


EXECUTIVE EMPLOYMENT AGREEMENT


        AGREEMENT made as of the 17th day of September, 2001, between THE DOE
RUN RESOURCES CORPORATION, a New York corporation, doing business in Missouri
under the trade name "The Doe Run Company" (herein called the "Company"), with
its principal office at 1801 Park 270 Drive, St. Louis, Missouri 63146 and Jerry
L. Pyatt ("Employee").

W I T N E S S E T H:

        WHEREAS, Employee has for some years been employed by the Company or a
predecessor, and Company desires to continue to employee the Employee and
Employee desires to continue to be employed by the Company, all on the terms
hereof;

        In consideration of the mutual covenants herein contained, it is hereby
agreed as follows:

        1.    Terms and Duties.    

        Commencing on the date of this Agreement and continuing until
October 31, 2002, unless sooner terminated or extended as herein provided (the
"Employment Term"), the company shall continue to employ the Employee as its
Vice President Domestic Operations and Chief Operating Officer for Domestic
Operations. During the Employment Term the Employee shall continue to devote all
of his business time and his best efforts to the business of the Company, and
its subsidiaries, as may be necessary to perform his duties hereunder, in
accordance with the policies, procedures, business plans and budgets from time
to time established by the Board of Directors, and Chairman of the Board and the
President and shall not have any other business affiliations. Employee hereby
accepts continued employment hereunder.

        2.    Compensation.    

        In full compensation for the services to be rendered by the Employee to
the Company and its subsidiaries hereunder, during the Employment Term, the
Company will pay the Employee, and the Employee shall accept:

        (a)   a basic annual salary of $200,000 for each employment year of the
Employment Term payable in installments not less frequently than monthly, and
increased as the Board of Directors may, from time to time, determine in its
discretion; plus

        (b)   for each fiscal year (November 1 to October 31) of the Company
ending during the employment of the Employee, a year end bonus of not less than
$30,000 nor more than $60,000 as may be determined by the Company in its sole
discretion, provided that the Employee is in the Employ of the Company at the
close of such year and the Company shall not have incurred a net loss before
taxes for such fiscal year determined in accordance with generally accepted
accounting principles followed by the Company in preparing its audited balance
sheet as of the date of this Agreement but before giving effect to this
clause (b), and to like provisions in any other employment agreement to which
the Company is a party. The bonus for each fiscal year shall, if due, be paid as
promptly as practicable after the independent accountants for the Company shall
have determined, and reported in writing, as to whether the Company had a net
loss within the meaning of this clause (b) for such year; plus

        (c)   a stay bonus of $100,000 Dollars payable November 1, 2002. You
must continue your employment with Employer through the time of the payment or
payments, as the case may be, in order to receive the stay bonus, unless you are
dismissed from your employment without cause. If you are dismissed from your
employment without cause at any point prior to payment in full of the stay
bonus, you would be entitled to the amount of the unpaid stay bonus at that
time.

        (d)   such additional amounts, if any, as the Board of Directors of the
Company may determine from time to time in its discretion.

        3.    Place of Employment.    

        The Employee's regular place of employment during the Employment Term
shall be at the principal executive office of the Company in the St. Louis,
Missouri metropolitan area. The Employee may not be required to relocate without
his consent.

        4.    Travel: Expenses.    

        The Employee shall engage in such travel as may reasonably be required
in connection with the performance of his duties, in accordance with prior
practice.

        All reasonable travel and other expenses incurred by the Employee (in
accordance with the policies of the Company established from time to time) in
carrying out his duties hereunder will be reimbursed by the Company on
presentation of it of expense accounts and appropriate documentation in
accordance with the customary procedures of the Company for reimbursement of
executive expenses. The Employee shall be entitled to a travel expense advance
in the discretion of the Company when anticipated travel warrants such advance.

        5.    Early Termination of Employment Term on Disability or Death.    

        (a)   If during the Employment Term, the Employee fails because of
illness or other incapacity (including incapacity because of substance abuse) to
render the Company the services required of him hereunder for a period of
two months (during which the Company shall continue the Employee's compensation
at the rates herein provided), the Company may, in its discretion, give one
month notice of termination of the Employment Term (during which the Employee's
compensation shall likewise be continued), and if the Employee shall not resume
full performance of his duties within such one month period, the employment Term
shall terminate at the expiration thereof, provided that any such termination
shall not affect the right of the Employee (or his estate) to continue to
receive benefits under any disability insurance plan or program covering the
Employee which is in effect at the date of termination, and further provided
that if any such termination shall be during a fiscal year and the Company shall
not have a net loss before income taxes determined as provided in
paragraph 2(b) for such fiscal year, the Employee shall be entitled to a
pro-rata portion of the minimum bonus of such year based on the number of
full months worked by him such year.

        (b)   The Employment Term shall end upon the death of the Employee,
provided that (i) if the Employee shall die during a fiscal year, and the
Company shall not have a net loss, determined as provided in paragraph 2(b), for
such fiscal year, the Employee shall be entitled to a pro-rata portion of the
minimum bonus for such year, based on the number of full months worked by him
during such year.

        6.    Vacation.    

        During the Employment Term, the Employee shall be entitled to vacation
periods in accordance with previously agree-to vacation entitlement or with the
Vacation Policy for St. Louis Office Employees, to be taken at such time or
times as shall be mutually convenient to the Company and Employee (but not more
than two weeks consecutively except as may be specifically approved by the
President). Unused vacation shall not accumulate from year to year.

        7.    Confidentially: Competition.    

        (a)   For the purposes hereof, all confidential information about the
business and affairs of the Company (including, without limitation, business
plans, financial and marketing information and information about its secrets and
machinery, designs, plans, patterns and specifications, formulae, processes,
inventions and discoveries, and names of suppliers and customers and nature of
dealings with them) constitute "Company Confidential Information." For some
years, the Employee has been a senior officer of the Company or a predecessor.
He acknowledges that he has in the past had, and will continue to have, access
to and knowledge of Company Confidential Information, and that improper use or
revelation of same by the Employee during or after the termination of his
employment by the Company could cause serious injury to the business of the
Company. Accordingly, the Employee agrees that he will forever keep secret and
inviolate all Company Confidential Information which shall have come or shall
hereafter come into his possession, and that he will not use the same for his
own private benefit, or directly or indirectly for the benefit of others, and
that he will not disclose such Company Confidential Information to any other
person.

        (b)   During the Employment Term, the Employee will not (whether as an
officer, director, partner, proprietor, investor, associate, employee,
consultant, adviser, public relations or advertising representative or
otherwise), directly or indirectly, be engaged in any aspect of the business of
lead mining, milling, recycling or sale within the continental United States
(which the parties acknowledge is the Company's trading area). For purposes of
the preceding sentence, the Employee shall be deemed to be engaged in any
business which any person for whom he shall perform services is engaged. Nothing
herein contained shall be deemed to prohibit the Employee from owning, as a
passive investment, a security of any issuer which is not a supplier, vendor;
customer or competitor of the Company.

        (c)   Within the terms of this Agreement, it is intended to limit
disclosure and competition by the Employee to the maximum extent permitted by
law. If it shall be finally determined by any court of competent jurisdiction
ruling on this Agreement that the scope or duration of any limitation contained
in this paragraph 7 is too extensive to be legally enforceable, then the parties
hereby agree that the scope and duration (not greater than that provided for
herein) of such limitation shall be the maximum scope and duration which shall
be legally enforceable and the Employee hereby consents to the enforcement of
such limitation as so modified.

        (d)   The Employee acknowledges that any violation by him of the
provisions of this paragraph 7 could cause serious and irreparable damages to
the Company. He further acknowledges that it might not be possible to measure
such damages in money. Accordingly, the Employee further acknowledges that, in
the event of a breach or threatened breach by him of the provision of this
paragraph 7, the Company may seek in addition to any other rights or remedies,
including money damages, an injunction or restraining order, restraining the
Employee from doing or continuing to do or perform any acts constituting such
breach or threatened breach.

        8.    Employee's Inventions.    

        The Employee agrees to assign and transfer to the Company, its
successors and assigns, his entire right, title and interest in and to any or
all inventions, designs, discoveries and improvements which he may make, either
solely or jointly with others, during the Employment Term hereunder and for a
period of one (1) year thereafter, which relate in any way to the business or
products of the Company, together with all rights to letters patent which may be
granted thereon. Immediately upon making any intentions, designs, discoveries or
improvements, the Employee shall notify the Company and, without further
compensation, shall executive and deliver to the Company such documents as may
be necessary to prepare or prosecute applications for patents upon such
inventions, designs, discoveries and improvements, and shall assign and transfer
to the Company his entire right, title and interest therein. The Company shall
pay all expenses involved in carrying out the provisions of this paragraph 8.

        9.    Benefits.    

        The Company agrees to provide to the Employee during the Employment Term
the retirement plan, 401(k) Savings Plan, medical, hospitalization, dental, life
and AD&D, disability coverage, as well as the executive auto allowance program
and other benefits as may be provided to the employees of the Company.

        10.    Employee's Representation    

        Employee hereby represents to the Company that he has full right and
power to enter into his Agreement and carry out his duties hereunder, and that
same will not constitute a breach of or default under any employment,
confidentiality, non-competition or other agreement by which he may be bound.

        11.    Default by Employee.    

        If the Employee shall:

(i)commit an act of dishonesty against the Company or fraud upon the Company; or

(ii)breach his obligations under this Agreement and fail to cure such breach
within five (5) days after written notice thereof; or

(iii)be convicted of a crime involving moral turpitude; or

(iv)fail or neglect diligently to perform his duties hereunder and continue in
his failure after written notice;

then, and in any such case, the Company may terminate the employment of the
Employee hereunder and, in the event of any such termination, the Employee shall
no longer have any right to any and all benefits (including future salary
payments), which would otherwise have accrued after such termination.

        12.    Automatic Renewal.    

        This Agreement shall automatically renew and be extended from year to
year upon the expiration of the Employment Term (as extended if extended) unless
terminated by either party by written notice given to the other at least three
months prior to its termination date. If any such notice shall be given, this
Agreement shall terminate on the next succeeding October 31.

        13.    Successors.    

        The rights, benefits, duties and obligation under this Agreement shall
inure to and be binding upon the Company, its successors and assigns and upon
the Employee and his legal representative, legatees and heirs. It is
specifically understood, however, that this Agreement may not be transferred or
assigned by the Employee. The Company may assign any of its rights and
obligations hereunder to any subsidiary or affiliate of the Company, or by
written instruction to a successor or surviving corporation resulting from a
merger, consolidation, sale of assets or stock, or other corporate
reorganization, on condition that he assignee shall assume all the Company's
obligation hereunder (but nevertheless the Company shall remain liable
hereunder) and it is agreed that such successor or surviving corporation shall
continue to be obligated to perform the provisions of this Agreement.

        14.    Notices    

        Notices hereunder shall be in writing and shall be sent by telegraph or
by certified or registered mail, telecopy, or recognized overnight delivery
service (such as Federal Express) prepaid as follows:

To Employee:   To Company:
Jerry L. Pyatt
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------


 
The Doe Run Resources Corporation
1801 Park 270 Drive
St. Louis, Missouri 63146
Attention: President
 
 
with copies to:
The Renco Group, Inc
30 Rockefeller Plaza
42nd Floor
New York, NY 10111

and shall be deemed to have given when telecopied to the address or three days
after placed in the mail or the second business day following delivery to a
recognized overnight delivery service (such as Federal Express) or a telegraph
company, prepaid and properly addressed. Notices to the Employee may also be
delivered to him personally. Notices of change of address shall be given as
provided above, but shall be effective only when actually received.

        15.    Waivers.    

        The failure of either party to insist upon the strict performance of any
of the terms, conditions, and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and said
terms, conditions of this Agreement on the part of the Company, shall be
effective for any purposes whatsoever unless such waiver is in writing and
signed by the Company.

        16.    Entire Agreement; Governing Law.    

        There are no oral or written understandings concerning the Employee's
employment outside of this Agreement and the separate Net Worth Appreciation
Agreement between the Company the Employee. This Agreement may not be modified
except by a writing signed by the parties hereto. This Agreement supersedes any
and all prior employment agreements or understandings. This Agreement is made
under, and shall be construed in accordance with, the laws of the State of
Missouri, applicable to agreements to be performed wholly within that state.



        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

Attest:   THE DOE RUN RESOURCES CORPORATION
doing business as THE DOE RUN COMPANY
    

--------------------------------------------------------------------------------


 
By:
/s/  IRA LEON RENNERT      

--------------------------------------------------------------------------------


Witness:
 
 
 
    

--------------------------------------------------------------------------------


 
 
/s/  JERRY L. PYATT      

--------------------------------------------------------------------------------

Jerry L. Pyatt, Employee





QuickLinks


EXECUTIVE EMPLOYMENT AGREEMENT
